Citation Nr: 1013992	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-20 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2008, the Veteran was afforded a hearing before 
the undersigned Veterans Law Judge who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).

In a decision dated April 2008, the Board denied the 
Veteran's claims of service connection for hearing loss and 
tinnitus.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order dated August 2009, the Court remanded the claims to the 
Board pursuant to the terms of a Joint Motion for Remand.

In November 2009, the Board referred the claims on appeal to 
the Veterans Health Administration (VHA) for expert medical 
opinion.  The report obtained, dated December 2009, was 
provided to the Veteran with an opportunity to present 
further argument in support of his claims.  The Veteran's 
representative provided further argument in March 2010.


FINDINGS OF FACT

1.  The Veteran's hearing loss results from exposure to noise 
trauma during service.

2.  The Veteran's tinnitus is proximately due to service-
connected hearing loss.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 
38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for impaired hearing is subject to 
38 C.F.R. § 3.385, which provides that impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

A December 2009 VHA opinion reasonably raises the issue of 
entitlement to service connection for tinnitus on a secondary 
basis, as being proximately due to hearing loss disability.  
This theory of causation is properly before the Board.  
Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (a 
service connection claim involves all possible theories of 
entitlement).  Service connection may be granted, on a 
secondary basis, for a disability which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  See generally Allen v. Brown, 
7 Vet. App. 439 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Veteran served in combat during service.  His description 
of military noise exposure involving artillery fire, 
grenades, air strikes and small arms fire is not in dispute.  
38 U.S.C.A. § 1154(b).  His post-service occupational and 
recreational history is negative for acoustic trauma.

The Veteran's May 1968 induction examination included 
audiometric testing which was reported as follows:


250
256
500
512
1000
1024
2000
2048
3000
2896
4000
4096
6000
6144
8000
8192
RIGHT
-
5
-5
5
0
0
-
-
LEFT
-
0
-5
5
0
-5
-
-

The Veteran's June 1970 separation examination included 
audiometric testing which was reported as follows:


250
256
500
512
1000
1024
2000
2048
3000
2896
4000
4096
6000
6144
8000
8192
RIGHT
-
30
10
10
10
10
20
-
LEFT
-
20
5
15
15
15
20
-

The Veteran's private medical records first reflect report of 
bilateral hearing loss and tinnitus in 2006.

The Veteran underwent VA audiology examination in August 
2006.  At that time, his audiometric testing was reported as 
follows:


500
1000
2000
3000
4000
RIGHT
30
30
30
55
60
LEFT
40
30
25
55
60

The Veteran stated that he first "noticed" tinnitus 10 
years previous at about the same time he began taking 
medication for diabetes.  The VA examiner noted that the 
Veteran's audiometric results showed a 30 decibel loss at 500 
Hertz in the right ear, and an overall decibel change in 
hearing from the time of induction to separation.  The 
examiner then concluded that the Veteran's bilateral hearing 
loss and tinnitus was not caused by or a result of acoustic 
trauma in military service, noting that the Veteran's hearing 
at the time of discharge was within the range of normal 
hearing for the higher frequencies sensitive to noise 
exposure.

As reflected above, the Veteran's service treatment records 
(STRs) do not show the presence of hearing loss or tinnitus.  
The Board, however, notes that the absence of evidence of a 
hearing loss disability in service is not fatal to the 
Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

In November 2009, the Board referred this case for VHA 
opinion to further discuss the significance of the interval 
threshold shifts demonstrated during service.  See Hensley, 5 
Vet. App. at 161-62.

In an opinion dated December 2009, the VHA examiner indicated 
that noise induced hearing loss usually presents initially at 
higher frequencies, especially at 4000 Hertz.  In this case, 
the VHA examiner indicated that the Veteran's overall 
threshold shifts were greater than would be expected from 
exposure to daily activities and aging.  Significantly, the 
VHA examiner indicated that the Veteran demonstrated a 
particularly noticeable threshold shift at 500 Hertz, which 
is an area known to react to loud "impulse" noise.  

Based upon comparison of the induction and separation 
audiograms, the VHA examiner concluded that it was at least 
as likely as not that the Veteran's hearing loss results from 
exposure to noise trauma during service.

Based upon the VHA opinion, the Board concludes that the 
Veteran's bilateral hearing loss results from his in-service 
noise exposure.  The appeal, therefore, is granted on this 
claim.  38 U.S.C.A. § 5107(b).

The VHA examiner also concluded that it was not possible to 
determine whether the Veteran's current tinnitus was the 
result of noise trauma during service, or otherwise related 
to service.

However, the VHA examiner indicated that the most common 
etiology of tinnitus was considered to be secondary to 
hearing loss.  The onset and degree of tinnitus was 
considered to be variable and affected by subjective factors.  
It was further noted that the 2006 VA audiology report 
certainly demonstrated a progression of hearing loss to a 
degree where tinnitus would be a very likely complaint.

The Board interprets the VHA examiner's opinion as concluding 
that the Veteran's current tinnitus complaints are consistent 
with his type of progressive hearing loss which, as a result 
of this decision, has been service-connected.  Based upon 
this opinion, the Board finds that any doubt as to etiology 
of the Veteran's tinnitus should be resolved in favor of the 
Veteran.  Accordingly, the Board finds that the Veteran's 
tinnitus is proximately due to his service-connected 
bilateral hearing loss.  The appeal on this claim is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


